Name: 80/1056/EEC: Commission Decision of 28 October 1980 approving a programme on cereals marketing in the Land Baden-WÃ ¼rttemberg Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-11-19

 Avis juridique important|31980D105680/1056/EEC: Commission Decision of 28 October 1980 approving a programme on cereals marketing in the Land Baden-WÃ ¼rttemberg Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 308 , 19/11/1980 P. 0016****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 28 OCTOBER 1980 APPROVING A PROGRAMME ON CEREALS MARKETING IN THE LAND BADEN-WUERTTEMBERG COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 80/1056/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 3 MARCH 1980 THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY FORWARDED THE PROGRAMME ON CEREALS MARKETING IN THE LAND BADEN-WUERTTEMBERG ; WHEREAS THIS PROGRAMME RELATES TO THE CREATING AND MODERNIZATION OF FACILITIES FOR THE COLLECTION , STORAGE AND CONDITIONING AS WELL AS THE DRYING AND REFRIGERATION OF CEREALS WITH THE AIM OF ADAPTING THE MARKETING TO THE MARKET REQUIREMENTS AS REGARDS QUANTITY , QUALITY AND PRESENTATION OF THE OFFER ; WHEREAS IT IS THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REFERRED TO IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE CEREAL SECTOR IN BADEN LAND-WUERTTEMBERG ; WHEREAS THE SCHEDULED TIME FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME ON CEREALS MARKETING IN BADEN LAND-WUERTTEMBERG PURSUANT TO REGULATION ( EEC ) NO 355/77 COMMUNICATED BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY ON 3 MARCH 1980 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 28 OCTOBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT